                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7         JAMES FOREMAN, et al.,                           Case No. 18-cv-01375-BLF
                                   8                      Plaintiffs,
                                                                                              ORDER GRANTING WITHOUT
                                   9                v.                                        LEAVE TO AMEND IN PART AND
                                                                                              DENYING IN PART MOTION TO
                                  10         BANK OF AMERICA, N.A.,                           DISMISS THIRD AMENDED
                                                                                              COMPLAINT
                                  11                      Defendant.
                                                                                              [Re: ECF 52]
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             This case involves a consumer’s right to authorize his bank to transfer funds electronically
                                  15   to third parties through what is aptly named an “electronic fund transfer.” Such transfers are
                                  16   governed by the Electronic Fund Transfer Act, 15. U.S.C. § 1693. If a consumer has authorized a
                                  17   financial institution to transfer funds on a recurring basis on his behalf, the EFTA contemplates
                                  18   that the consumer may also “stop payment” of those preauthorized transfers—that is, withdraw his
                                  19   authorization. Id. § 1693e. In practice, in order to stop payment, the consumer may be required
                                  20   by his financial institution to pay what is known as a “stop-payment fee.” Plaintiffs James
                                  21   Foreman and Alvin Moody allege that Defendant Bank of America, N.A. (“BOA”) charges such a
                                  22   fee. Plaintiffs contend that BOA’s stop-payment fee violates the EFTA and California’s Unfair
                                  23   Competition Law.
                                  24             Before the Court is BOA’s motion to dismiss the Third Amended Class Action Complaint
                                  25   (“TAC”). Mot., ECF 52. For the reasons that follow, the motion to dismiss the is GRANTED
                                  26   WITHOUT LEAVE TO AMEND IN PART AND DENIED IN PART.
                                  27   ///
                                  28   ///
                                   1       I.   BACKGROUND1

                                   2            Plaintiffs James Foreman and Alvin Moody each have a bank account with Defendant

                                   3   Bank of America, N.A. (“BOA”). Third Am. Compl. (“TAC”) ¶ 34, ECF 51. Through its deposit

                                   4   agreement, BOA, like many financial institutions, allows its customers to authorize recurring

                                   5   electronic funds transfers (“EFTs”) from their checking accounts to various third parties, to

                                   6   effectuate, for example, the payment of monthly bills. Id. ¶¶ 33–42. BOA also allows its

                                   7   customers to stop such payments subject to certain conditions.

                                   8            In order to stop the payments, a BOA customer must first satisfy certain requirements

                                   9   imposed by BOA in its deposit agreement. First, and most relevant here, BOA requires the

                                  10   customer to pay a $30 “stop-payment fee” (“SPF”). Id. ¶¶ 3–4, 30. Every customer must pay this

                                  11   fee, regardless of his or her means. Id. ¶ 5. Second, it requires the customers to notify the third-

                                  12   party recipient of the EFT that the customer has withdrawn his or her authorization for the EFT.
Northern District of California
 United States District Court




                                  13   Id. ¶ 38. And third, it requires the customer to provide BOA with the exact details of the pre-

                                  14   authorized transfer, down to the penny, before BOA will stop the payment. Id. ¶ 39; see also id.

                                  15   ¶¶ 40–41.

                                  16            Plaintiff James Foreman authorized BOA to transfer funds from his checking account to a

                                  17   third-party lender, whom he alleges was an illegal, predatory lender. Id. ¶¶ 43–52. When he

                                  18   learned that the predatory lending scheme was illegal in California, he considered stopping his

                                  19   EFT payment. Id. ¶ 48. But when he learned it would cost him $30 to stop his payment, he

                                  20   delayed in stopping the payment for several months and continued paying the illegal loans. Id.

                                  21   Eventually, after months of delay, in August 2017 he paid the $30 stop-payment fee. He had to

                                  22   pay the fee again to stop a second predatory loan in November 2017. Id. ¶ 50.

                                  23            Plaintiff Alvin Moody is an indigent consumer whose monthly income comes mostly from

                                  24   Social Security benefits. Id. ¶¶ 53–54. In December 2017, he went to BOA and attempted to stop

                                  25   a recurring EFT to his insurance company in accordance with the terms and conditions of his BOA

                                  26
                                  27   1
                                        Plaintiffs’ well-pled factual allegations are accepted as true for purposes of the motion to
                                  28   dismiss. See Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011).

                                                                                         2
                                   1   account. Id. ¶ 55. He also paid the $30 fee. Id. ¶ 56. BOA, however, failed to stop the EFT in

                                   2   December, and the EFT was effectuated on January 3, 2018. Id. ¶ 57. BOA then charged Moody

                                   3   a $35 overdraft fee because he had insufficient funds in his account for the transfer. Id. ¶ 58.

                                   4          Plaintiffs allege that BOA’s $30 stop-payment fee violates the Electronic Fund Transfer

                                   5   Act (“EFTA”), 15. U.S.C. § 1693, under three alternative theories: (1) SPFs per se violate the

                                   6   EFTA, id. ¶¶ 8, 72–80; (2) SPFs that exceed the bank’s costs of processing stop-payment orders

                                   7   violate the EFTA, id. ¶¶ 10, 81–88; and (3) SPFs that “impede and hinder a consumer’s exercise

                                   8   of the right to stop payment” violate the EFTA, id. ¶ 11, 89–98. Specifically, Plaintiffs claim that

                                   9   the fees violate 15 U.S.C. § 1693e(a), which discusses certain requirements relating to stopping

                                  10   payments. Id. ¶¶ 3, 8, 32, 36, 75, 84, 92. Likewise, they claim that BOA’s deposit agreement

                                  11   violates 15 U.S.C. § 1693l, which states that “[n]o writing or other agreement between a consumer

                                  12   and any other person may contain any provision which constitutes a waiver of any right conferred
Northern District of California
 United States District Court




                                  13   or cause of action created by” the EFTA. Id. ¶¶ 37, 42, 76, 84, 94.

                                  14          Based on these purported violations of the law, the TAC asserts seven causes of action.2

                                  15   Both Plaintiffs assert three causes of action for violations of the EFTA (15 U.S.C. § 1693m), with

                                  16   a cause of action for each alternative theory set out above. Id. ¶¶ 72–98. Plaintiff Foreman asserts

                                  17   three causes of action for violations of California’s Unfair Competition Law (“UCL”) (Cal. Bus.

                                  18   & Prof. Code § 17204), with a cause of action for a violation of the EFTA for each alternative

                                  19   theory set out above. Id. ¶¶ 99–127. And finally, Plaintiff Moody asserts a cause of action for

                                  20   violation of the EFTA (15 U.S.C. § 1693h), for BOA’s failure to cancel his EFT upon request. Id.

                                  21   ¶¶ 128–38.

                                  22          The first three causes of action for violations of the EFTA are brought on behalf of a

                                  23   putative class of “[a]ll holders of a [BOA] checking account who, within the applicable statute of

                                  24   limitations, paid one or more SPFs to stop a recurring EFT.” Id. ¶ 60. The UCL claims are

                                  25
                                       2
                                  26     Though Plaintiffs also allege in their TAC and in their opposition other provisions of the
                                       agreement that they believe may violate the EFTA, the asserted claims are expressly tied only to
                                  27   the stop-payment fees. See, e.g., TAC ¶¶ 75, 84, 92. In their SAC, Plaintiffs alleged that the
                                       additional hinderances contributed to BOA’s liability under the EFTA. In the TAC, those same
                                  28   allegations are not levied in support of the claims. Thus, the Court addresses in this order only the
                                       stop-payment fee because Plaintiffs have chosen to proceed on theories supported only by the fees.
                                                                                          3
                                   1   brought on behalf of a subclass of BOA accountholders in California who paid an SPF. Id.

                                   2          The Court previously granted BOA’s motion to dismiss the Second Amended Complaint

                                   3   (“SAC”). See ECF 50. The Court held that the SAC did not clearly delineate Plaintiff’s theory (or

                                   4   theories) of liability under the EFTA and that Plaintiffs’ allegations were internally inconsistent.

                                   5   See id. at 4–5. It also held that Plaintiffs had not alleged that they “personally were impeded,

                                   6   hindered, or delayed by the $30 SPF,” such that they had not alleged a “causal link between

                                   7   BOA’s impositions and Plaintiffs’ abilities to exercise their rights to stop payments under the

                                   8   EFTA.” Id. at 6. As to Plaintiff Moody’s individual claim, the Court held that while Moody had

                                   9   “allege[d] facts that could state a claim under the EFTA,” he had not actually asserted a related

                                  10   claim in the SAC. Id. at 6. The Court granted with leave to amend, and Plaintiffs filed their TAC,

                                  11   which more clearly delineates the three theories of liability recounted above.

                                  12    II.   LEGAL STANDARD
Northern District of California
 United States District Court




                                  13          “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  14   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation

                                  15   Force v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d

                                  16   729, 732 (9th Cir. 2001)). While a complaint need not contain detailed factual allegations, it

                                  17   “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

                                  18   on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

                                  19   550 U.S. 544, 570 (2007)). A claim is facially plausible when it “allows the court to draw the

                                  20   reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                  21          In deciding whether to grant leave to amend, the Court must consider the factors set forth

                                  22   by the Supreme Court in Foman v. Davis, 371 U.S. 178 (1962), and discussed at length by the

                                  23   Ninth Circuit in Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048 (9th Cir. 2009). A district

                                  24   court ordinarily must grant leave to amend unless one or more of the Foman factors is present: (1)

                                  25   undue delay, (2) bad faith or dilatory motive, (3) repeated failure to cure deficiencies by

                                  26   amendment, (4) undue prejudice to the opposing party, or (5) futility of amendment. Eminence

                                  27   Capital, 316 F.3d at 1052. “[I]t is the consideration of prejudice to the opposing party that carries

                                  28   the greatest weight.” Id. However, a strong showing with respect to one of the other factors may
                                                                                           4
                                   1   warrant denial of leave to amend. Id.

                                   2   III.    DISCUSSION
                                   3           BOA moves to dismiss all of the claims in Plaintiffs’ TAC. See generally Mot. BOA

                                   4   makes the following arguments for why various claims should be dismissed: (1) Plaintiffs do not

                                   5   have standing to bring the EFTA claims (except Moody’s individual claim); (2) the EFTA does

                                   6   not prohibit stop payment fees under any of Plaintiffs’ three theories; (3) Moody has not alleged

                                   7   an individual EFTA claim; and (4) the UCL claims are unsustainable either because they are

                                   8   preempted by the National Banking Act or because there is no predicate EFTA violation to sustain

                                   9   them.

                                  10           The Court discusses each argument in turn, except the UCL claims, which it discusses

                                  11   alongside each of the related EFTA theories.

                                  12           A.      Plaintiffs’ Standing
Northern District of California
 United States District Court




                                  13           BOA argues that “Plaintiffs lack standing to challenge the stop-payment fee because they

                                  14   cannot allege that the fee impaired their ability to stop payment”—i.e. that the fee injured them.

                                  15           Anyone seeking “to invoke the jurisdiction of the federal courts must satisfy the threshold

                                  16   requirement imposed by Article III of the Constitution by alleging an actual case or controversy.”

                                  17   Los Angeles v. Lyons, 461 U.S. 95, 101 (1983). To establish standing, a plaintiff must

                                  18   demonstrate (1) an “injury in fact,” (2) that is fairly traceable to the challenged conduct of the

                                  19   defendant, and (3) likely to be redressed by a favorable judicial decision. Lujan v. Defs. of

                                  20   Wildlife, 504 U.S. 555, 560–61 (1992). To establish injury in fact, a plaintiff must show that he or

                                  21   she suffered “‘an invasion of a legally protected interest’ that is ‘concrete and particularized’ and

                                  22   ‘actual or imminent.’” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) (quoting Lujan, 504

                                  23   U.S. at 560).

                                  24           BOA concedes in reply (by failing to reargue the point) that Foreman and Moody have

                                  25   standing to bring their claims that the stop-payment fee per se violates the EFTA. See Reply at 2–

                                  26   3, ECF 58. Plaintiffs allege they were forced to pay BOA an unlawful fee, which constitutes an

                                  27   economic injury sufficient to confer standing. See, e.g., Lindblom v. Santander Consumer USA

                                  28   Inc., No. 1:15-cv-990, 2018 WL 500347, at *5 (E.D. Cal. Jan. 22, 2018). Though BOA only
                                                                                          5
                                   1   concedes this point with respect to the per se violation, this argument applies equally to the second

                                   2   theory—that BOA’s fee violates the EFTA because it exceeds BOA’s costs. If these facts are true

                                   3   and violate the EFTA, Plaintiffs similarly were forced to pay an unlawful fee, causing them

                                   4   economic harm.

                                   5           Plaintiffs’ third theory requires that the fee impede or hinder Plaintiffs’ right to stop

                                   6   payment. Plaintiff Foreman has alleged that BOA’s fee hindered him from stopping payment for

                                   7   several months and that he was trapped in an illegal predatory lending scheme as a result. TAC ¶¶

                                   8   48–49, 93. These allegations are sufficient to plausibly allege that BOA’s fee hindered Foreman’s

                                   9   right to stop payment, and that he suffered the harm of remaining in a predatory lending scheme as

                                  10   a result.

                                  11           Because Plaintiff Foreman has standing to assert each of Plaintiffs’ three theories, and

                                  12   because the Court ultimately dismisses each theory without leave to amend, the Court need not
Northern District of California
 United States District Court




                                  13   address whether Plaintiff Moody also has standing to assert theory three. The Court notes

                                  14   generally that although Plaintiff Moody has not made allegations similar to those in Paragraph 93

                                  15   of the Third Amended Complaint, he may have standing based on his alleged waiver of rights

                                  16   under Paragraph 94 or as a member of the purported class under Paragraph 95.

                                  17           B.    Plaintiffs’ Theories of Liability Under the EFTA
                                  18           BOA argues that each of Plaintiffs’ theories of liability under EFTA § 1693e fails because

                                  19   the EFTA does not prohibit the imposition of stop-payment fees, whereas the National Banking

                                  20   Act, 12 U.S.C. § 24 (Seventh), as interpreted by the Office of the Comptroller of the Currency

                                  21   (“OCC”), grants national banks the discretion to impose fees related to the business of banking.

                                  22   See Mot. at 6–10. Moreover, BOA argues that because § 1693e is not violated, the EFTA’s anti-

                                  23   waiver provision § 1693l is likewise not violated. Id. at 10–13. Finally, BOA argues that the

                                  24   Court must dismiss Plaintiffs’ theory of liability that banks can only charge stop-payment fees

                                  25   commensurate with the cost of stopping payment because the OCC has the sole authority to

                                  26   regulate the reasonableness of fees. Id. at 13–15.

                                  27           The Court discusses each of these arguments when relevant to discussing the validity of

                                  28   Plaintiffs’ three theories.
                                                                                          6
                                                     1. Theory 1: The EFTA Does Not Prohibit Stop Payment Fees Per Se (Claims 1
                                   1                    and 4)
                                   2          Section 1693e of the Electronic Fund Transfer Act governs “Preauthorized transfers,”

                                   3   defined in the Act as “an electronic fund transfer authorized in advance to recur at substantially

                                   4   regular intervals.” 15 U.S.C. § 1693a(10). Section 1693e(a), states in full:

                                   5          A preauthorized electronic fund transfer from a consumer’s account may be
                                              authorized by the consumer only in writing, and a copy of such authorization shall
                                   6          be provided to the consumer when made. A consumer may stop payment of a
                                              preauthorized electronic fund transfer by notifying the financial institution orally or
                                   7          in writing at any time up to three business days preceding the scheduled date of such
                                   8          transfer. The financial institution may require written confirmation to be provided
                                              to it within fourteen days of an oral notification if, when the oral notification is made,
                                   9          the consumer is advised of such requirement and the address to which such
                                              confirmation should be sent.
                                  10
                                              Plaintiffs argue that the second and third sentences of 1693(e) “grant[] consumers a
                                  11
                                       substantive right to ‘stop payment of a preauthorized electronic fund transfer’” pursuant to two
                                  12
Northern District of California




                                       conditions, and two conditions only: (1) the consumer must “notify the bank three days in
 United States District Court




                                  13
                                       advance”; and (2) must “provide written confirmation within fourteen days, if requested.” Opp. at
                                  14
                                       7. According to Plaintiffs, under the statutory-interpretation doctrine of expressio unius est
                                  15
                                       exclusio alterius, no additional limitations may be placed on a consumer’s right to stop payment,
                                  16
                                       including stop-payment fees. Id. Plaintiffs also argue that the “legislative history, historical
                                  17
                                       context, and express purpose” of the EFTA confirm this reading of the statute. Id. at 7–10.
                                  18
                                              The Court disagrees. The EFTA’s language unambiguously does not prohibit stop-
                                  19
                                       payment fees, and the legislative history of the Act and Ninth Circuit precedent confirm this
                                  20
                                       conclusion.
                                  21
                                              “As with all statutory interpretation questions,” the Court “must begin with the plain
                                  22
                                       language of the statute.” Negusie v. Holder, 555 U.S. 511, 542 (2009). If the “statutory text is
                                  23
                                       plain and unambiguous,” the Court “must apply the statute according to its terms.” Carcieri v.
                                  24
                                       Salazar, 555 U.S. 379, 387 (2009). “Only when statutes are ambiguous may courts look to
                                  25
                                       legislative history.” In re Del Biaggio, 834 F.3d 1003, 1010 (9th Cir. 2016). A statute must be
                                  26
                                       “susceptible to more than one reasonable interpretation” to be ambiguous. Alaska Wilderness
                                  27
                                       League v. E.P.A., 727 F.3d 934, 938 (9th Cir. 2013). “The plainness or ambiguity of statutory
                                  28
                                                                                          7
                                   1   language is determined by reference to the language itself, the specific context in which that

                                   2   language is used, and the broader context of the statute as a whole.” Robinson v. Shell Oil Co.,

                                   3   519 U.S. 337, 341 (1997).

                                   4          When read in the context of the EFTA as a whole, § 1693e unambiguously does not

                                   5   prohibit stop-payment fees. Most importantly, § 1693e has nothing to say about fees at all—it

                                   6   does not expressly prohibit them, as one might expect were it to bar such fees entirely. Even so,

                                   7   silence does not unambiguously require allowance, so a close read is required.

                                   8          In context, § 1693e’s silence on fees should be read not to bar them. As Plaintiffs note,

                                   9   “[t]he primary objective” of the EFTA “is the provision of individual consumer rights.” 15 U.S.C.

                                  10   § 1693(b). But another purpose of the EFTA is “to provide a basic framework establishing the

                                  11   rights, liabilities, and responsibilities of participants in electronic fund and remittance transfer

                                  12   systems.” Id. Thus, the EFTA aims to clarify the rights and responsibilities for all participants in
Northern District of California
 United States District Court




                                  13   EFTs, including financial institutions. Indeed, through the EFTA, Congress attempted to clarify

                                  14   “the rights and liabilities of consumers, financial institutions, and intermediaries in electronic fund

                                  15   transfers,” which, due to “the unique characteristics of [EFT] systems,” were previously

                                  16   “undefined.” 15 U.S.C. § 1693(a).

                                  17          In an effort to serve these stated purposes, the EFTA’s provisions

                                  18          are aimed at promoting disclosure, preventing fraud[,] and allocating liability. See
                                              15 U.S.C. § 1693c (requiring disclosure of terms and conditions of electronic
                                  19          transfers); § 1693d (requiring documentation of transfers); § 1693e (requiring a
                                              writing for preauthorized electronic fund transfers); § 1693f (establishing procedures
                                  20          for error resolution); § 1693g (outlining consumer liability); § 1693h (outlining the
                                              liability of financial institutions); § 1693i (establishing requirements for issuance of
                                  21          cards); § 1693j (suspending consumer obligations in instances of system
                                              malfunction); § 1693l (prohibiting waiver of consumer rights under the EFTA).”
                                  22   Bank of Am. v. City & Cty. of San Francisco, 309 F.3d 551, 564 (9th Cir. 2002), as amended on
                                  23   denial of reh’g and reh’g en banc (Dec. 20, 2002); see also Wike v. Vertrue, Inc., 566 F.3d 590,
                                  24   592 (6th Cir. 2009) (“The statute . . . subjects [EFTs] to a litany of procedural requirements
                                  25   designed to protect consumers from transactions made in error or without their consent.”). Put
                                  26   another way, some of the EFTA’s substantive provisions prescribe disclosure, notice, and
                                  27   documentation requirements aimed at promoting disclosure and preventing fraud, while other
                                  28
                                                                                           8
                                   1   provisions set forth the various participants’ liabilities. See 15 U.S.C. §§ 1693g, 1693h.

                                   2          Section 1693e is a substantive provision fairly characterized as prescribing the disclosure,

                                   3   notice, and documentation requirements for preauthorized EFTs. The first sentence of § 1693e(a)

                                   4   sets forth the notification requirements with which consumers must comply in order to authorize a

                                   5   preauthorized EFT. Such EFTs “may be authorized by the consumer only in writing.” 15 U.S.C.

                                   6   § 1693e(a). And it sets forth the notification requirements with which the financial institution

                                   7   must comply, stating that “a copy of such authorization shall be provided to the consumer when

                                   8   made.” The second and third sentences then set forth the notification requirements with which

                                   9   consumers must comply in order to stop a preauthorized EFT. While authorizing a preauthorized

                                  10   EFT requires a writing, “[a] consumer may stop payment of a preauthorized [EFT] by notifying

                                  11   the financial institution orally or in writing.” Id. But if the consumer chooses to stop the payment

                                  12   orally, “[t]he financial institution may require written confirmation to be provided.” Like
Northern District of California
 United States District Court




                                  13   § 1693e(a), § 1693e(b) prescribes the notification requirements with which financial institutions

                                  14   must comply when a preauthorized transfer varies in amount, stating that the institution must

                                  15   “provide reasonable advance notice to the consumer . . . of the amount transferred and the

                                  16   scheduled date of transfer.” 15 U.S.C. § 1693e(b).

                                  17          Thus, on its face, § 1693e governs the notification requirements for preauthorized EFTs

                                  18   and nothing more. This reading is especially warranted because other provisions of the EFTA are

                                  19   likewise targeted at disclosure, notice, and documentation. Section 1693e does not, by contrast,

                                  20   delimit the entire universe of requirements governing stopping preauthorized payments (or

                                  21   authorizing them in the first instance, for that matter). That is, the notification requirements set

                                  22   forth in § 1693e are not, contrary to Plaintiffs’ argument, the only two conditions imposed on

                                  23   stopping payment as a whole. Given the targeted nature of this provision, the interpretive tool of

                                  24   expressio unius does not dictate the result Plaintiffs assert here.

                                  25          The specific language of other provisions in the EFTA further confirm that § 1693e does

                                  26   not define the entire universe of conditions for stopping payment. Two other sections of the

                                  27   EFTA contemplate that the financial institution may impose terms and conditions for stopping

                                  28   payment beyond the conditions set forth in § 1693e. Section 1693c requires, in part, that the
                                                                                          9
                                   1   financial institution disclose to the consumer “the terms and conditions of electronic fund

                                   2   transfers.” 15 U.S.C. § 1693c(a). These disclosures must include “the consumer’s right to stop

                                   3   payment of a preauthorized electronic fund transfer and the procedure to initiate such a stop

                                   4   payment order.” Id. § 1693c(a)(5) (emphasis added). Similarly, § 1693h governs the liability of

                                   5   financial institutions for failure, in part, to stop payment when requested. Id. § 1693h(a)(3). This

                                   6   section only confers liability on the institution when the stop payment instruction is made “in

                                   7   accordance with the terms and conditions of the account.” Id. Given that both of these sections

                                   8   contemplate that the consumer must comply with specific terms and conditions before stopping

                                   9   payment, they indicate that § 1693e does not comprehensively define the conditions for stopping

                                  10   payment. Plaintiffs’ argument that these sections may relate only to “neutral procedural matters”

                                  11   that are “unobjectionable”—such as the bank’s phone number—finds no support in the text of the

                                  12   Act. Similarly, their argument that these contemplated terms and conditions may relate to a fee
Northern District of California
 United States District Court




                                  13   the bank could charge for establishing an EFT, as opposed to stopping payment, finds no support

                                  14   in the Act.

                                  15          Having reviewed the statute’s text, the Court finds that the EFTA unambiguously does not

                                  16   per se prohibit stop-payment fees.

                                  17          The Ninth Circuit’s decision in Bank of America v. City and County of San Francisco, 309

                                  18   F.3d 551 (9th Cir. 2002) confirms this result. Though this Court need not consider the legislative

                                  19   history of the statute because it finds the statute unambiguous, Bank of America indicates that the

                                  20   legislative history likewise confirms this result.

                                  21          In Bank of America, the Ninth Circuit held that “regulation of ATM fees is not the type of

                                  22   consumer protection measure contemplated by the EFTA.” 309 F.3d at 564. In that case, various

                                  23   banks challenged city ordinances prohibiting banks from charging ATM fees to non-depositors.

                                  24   See id. at 555–57. The banks argued that the ordinances were preempted by the National Bank

                                  25   Act and the Home Owners’ Loan Act. The cities countered that the EFTA’s anti-preemption

                                  26   provision “permit[ted] the cities to regulate ATM fees as a consumer protection measure.” Id. at

                                  27   557. The Ninth Circuit held that that the Home Owners’ Loan Act and the National Bank Act

                                  28   preempted the ordinance, and that the EFTA did not save the ordinances from preemption. Id. at
                                                                                            10
                                   1   559–65.

                                   2          With respect to the EFTA, the cities claimed that the ordinances’ “prohibition of ATM fees

                                   3   [was] the type of consumer protection measure contemplated by the EFTA”—specifically because

                                   4   the ordinances sought to “protect consumers against ‘excessive fees’ and ‘anti-competitive’

                                   5   business practices.” Id. at 564. The Ninth Circuit rejected this argument on two grounds, the first

                                   6   of which was that “regulation of ATM fees is not the type of consumer protection measure

                                   7   contemplated by the EFTA,” as evidenced by the EFTA’s language and legislative history. Id.

                                   8          Starting with the language of the Act, the Ninth Circuit noted that the EFTA contemplates

                                   9   consumer protection measures “aimed at promoting disclosure, preventing fraud, and allocating

                                  10   liability.” Id. (citing various provisions of the EFTA, including § 1693e). Turning to the

                                  11   legislative history of the EFTA, the Ninth Circuit confirmed that “[t]he EFTA was enacted to

                                  12   prevent fraud, embezzlement, and unauthorized disclosure in electronic fund transfers, not to
Northern District of California
 United States District Court




                                  13   regulate service fees charged by financial institutions.” Id. In so holding, the Ninth Circuit cited

                                  14   several cases that analyzed the legislative history of the EFTA and found that the EFTA aimed to

                                  15   reduce potential fraud by mandating measures that could alleviate problems associated with

                                  16   conducting fund transfers without any human interaction:

                                  17          See Kashanchi v. Texas Commerce Med. Bank, 703 F.2d 936, 940–41 (5th Cir. 1983)
                                              (noting that the “lack of a written record” and the “absence of any human contact” in
                                  18          electronic fund transfers were factors that “motivated Congress to pass the EFTA.”),
                                              citing H.R.Rep. No. 95–1315, at 2 (1978) (Congress passed the EFTA because of its
                                  19          concern that electronic transactions were “much more vulnerable to fraud,
                                              embezzlement, and unauthorized use than the traditional payment methods.”);
                                  20          Wachter v. Denver Nat’l Bank, 751 F.Supp. 906, 908 (D.Colo.1990).
                                  21   Bank of Am., 309 F.3d at 564; see also Spain v. Union Tr., 674 F. Supp. 1496, 1500 (D. Conn.

                                  22   1987) (“The legislation was designed to create rights for the consumer and help bring certainty to

                                  23   an era of banking which was fast becoming faceless, an era wherein banking could be conducted

                                  24   almost exclusively through machines.” (citing S.Rep. No. 95-915, at 3 (1978)). The statutory text

                                  25   and legislative history thus confirmed that “the EFTA does not regulate ATM fees” because

                                  26   “[p]rohibition of ATM fees is not the type of consumer protection measures contemplated by the

                                  27   EFTA.” Id.

                                  28          The Ninth Circuit’s evaluation of the EFTA’s history and purposes with respect to ATM
                                                                                        11
                                   1   fees applies equally to stop-payment fees and confirms this Court’s reading of the statute above.3

                                   2   As the Ninth Circuit recognized, the EFTA aimed to promote disclosure, prevent fraud, and

                                   3   allocate liabilities. None of those goals is aimed at “regulat[ing] service fees charged by financial

                                   4   institutions.” Id. Reading § 1693e to contain notification requirements only and not as setting

                                   5   forth the universe of conditions for stopping payments fully comports with this legislative history.

                                   6          Plaintiffs’ legislative-history cites do not contradict this result. Those cites say nothing

                                   7   whatsoever about stop-payment fees. Plaintiffs cite numerous articles and cases contemporaneous

                                   8   to the passage of the EFTA for the contention that “Congress likely intended the EFTA to codify

                                   9   th[e] recognized right to revoke authorization for payment as to newly emerging EFTs and to

                                  10   specify the conditions governing such revocations.” See Opp. at 9; see also id. at 7–10 (citing

                                  11   sources). But Plaintiffs’ cited sources stand only for the first proposition—that consumers have

                                  12   the right to stop payment. The Court does not hold that consumers do not have the right to stop
Northern District of California
 United States District Court




                                  13   payment. The Court holds only that § 1693e does not define that right to prohibit stop-payment

                                  14   fees per se. None of Plaintiffs’ cited sources stand for the proposition that consumers must be

                                  15   allowed to stop payment for free. The sources Plaintiffs cite for the proposition that banks are to

                                  16   bear the costs of stopping payment actually refer to banks bearing the costs of a failure to stop

                                  17   payment. See, e.g., Sunshine v. Bankers Tr. Co., 314 N.E.2d 860, 865 n.5 (1974) (“[I]t should be

                                  18   pointed out that an implicit assertion underlying many of appellant’s arguments is that a bank

                                  19   cannot be made to suffer a loss by paying over a timely stop order.” (emphasis added)); U.C.C. §

                                  20   4-403, cmt. 2 (1978) (“The inevitable occasional losses through failure to stop should be borne by

                                  21   the banks as a cost of the business of banking.” (emphasis added)). Thus, Plaintiffs’ cites are

                                  22   insufficient to persuade the Court that it should read into the EFTA what is simply not there.

                                  23          In sum, the Court concludes as a matter of law that § 1693e does not bar stop-payment fees

                                  24

                                  25   3
                                        The Ninth Circuit also relied on the fact that after Congress passed the EFTA it passed the ATM
                                  26   Fee Reform Act of 1999, which requires ATM operators to notify customers when they will
                                       impose a fee. Bank of Am., 309 F.3d at 565. “By requiring that ATM operators notify customers
                                  27   of imposition of fees, Congress recognized that ATM operators can charge fees.” Id. Though the
                                       parties have not pointed to a similar subsequent bill passed in the stop-payment fee context, the
                                  28   Ninth Circuit’s reasoning with respect to the statutory text and legislative history of the EFTA
                                       applies equally to such fees.
                                                                                         12
                                   1   per se. Because Plaintiffs have not alleged under this theory that BOA’s $30 fee violated § 1693e,

                                   2   they also have not alleged that Plaintiffs were forced to waive their rights to stop payment under

                                   3   § 1693l of the EFTA.

                                   4          Because this is a question of law that amendment cannot cure, Plaintiffs’ first claim for

                                   5   violation of the EFTA is DISMISSED WITH PREJUDICE. Likewise, claim four for violation of

                                   6   the UCL based on a violation of the EFTA on this theory is DISMISSED WITH PREJUDICE.

                                   7                 2. Theory 2: The EFTA Does Not Bar Stop-Payment Fees that Exceed the
                                                        Costs of Processing Stop-Payment Orders (Claims 2 and 5)
                                   8
                                              Having held that the EFTA does not per se prohibit stop-payment fees, the next question is
                                   9
                                       whether the EFTA sets a cap on the fees a bank can charge for stop payments. The answer is no.
                                  10
                                              Plaintiffs’ second theory is that BOA’s $30 fee violates the EFTA because “[t]he amount
                                  11
                                       of the $30 SPF is not tied to any actual costs incurred by [BOA] to cancel preauthorized EFT, and,
                                  12
Northern District of California




                                       in fact, grossly exceeds any such costs.” TAC ¶ 84. Plaintiffs argue that even if the EFTA does
 United States District Court




                                  13
                                       not prohibit fees per se, it prohibits fees that are not tied to the bank’s actual costs of stopping
                                  14
                                       payment. See Opp. at 11–12. This is so, Plaintiffs argue, because to the extent banks have the
                                  15
                                       right to charge fees under the EFTA, those fees must be bound by some metric, and cost is a
                                  16
                                       metric that Congress at least “plausibl[y]” intended. Id. at 11 (citing 12 C.F.R. § 7.4002).
                                  17
                                              The Court agrees with BOA that this theory fails as a matter of law because the EFTA does
                                  18
                                       not allow this Court to determine the reasonableness of a bank’s fees.
                                  19
                                              This result follows directly from the discussion above. The EFTA and its legislative
                                  20
                                       history say nothing about fees charged for stopping payment, much less how the reasonableness of
                                  21
                                       any such fees should be determined—such as through proportion to the bank’s actual costs.
                                  22
                                       Plaintiffs provide no basis in the law (or the legislative history) for reading this limitation into the
                                  23
                                       Act.
                                  24
                                              Indeed, the only source Plaintiffs cite for this theory is not the EFTA, but rather the
                                  25
                                       governing regulations of the National Bank Act of 1864 (“NBA”), 12 U.S.C. § 24. The Court
                                  26
                                       agrees that the NBA and its regulations do prescribe guidelines for fees like stop-payment fees.
                                  27
                                       The NBA confers upon national banks the authority:
                                  28
                                                                                          13
                                              To exercise . . . all such incidental powers as shall be necessary to carry on the
                                   1          business of banking; by discounting and negotiating promissory notes, drafts, bills
                                              of exchange, and other evidences of debt; by receiving deposits; by buying and
                                   2          selling exchange, coin, and bullion; by loaning money on personal security; and by
                                              obtaining, issuing, and circulating notes . . . .
                                   3
                                       12 U.S.C. § 24 (Seventh). “The ‘business of banking’ is not limited to the powers enumerated in
                                   4
                                       § 24 (Seventh).” Bank of Am., 309 F.3d at 562. That is, “[t]he incidental powers of national banks
                                   5
                                       are . . . not limited to activities deemed essential to the exercise of enumerated powers but include
                                   6
                                       activities closely related to banking and useful in carrying out the business of banking.” Id.
                                   7
                                              “The OCC is authorized to define the ‘incidental powers’ of national banks beyond those
                                   8
                                       specifically enumerated.” Gutierrez v. Wells Fargo Bank, NA, 704 F.3d 712, 724 (9th Cir. 2012).
                                   9
                                       “The OCC has interpreted these incidental powers to include the power to set account terms and
                                  10
                                       the power to charge customers non-interest charges and fees. . . .” Id. (citing 12 C.F.R. §
                                  11
                                       7.4002(a)). “More specifically, the OCC has determined that ‘[t]he establishment of non-interest
                                  12
Northern District of California




                                       charges and fees, their amounts, and the method of calculating them are business decisions to be
 United States District Court




                                  13
                                       made by each bank, in its discretion, according to sound banking judgment and safe and sound
                                  14
                                       banking principles.’” Id. (quoting 12 C.F.R. § 7.4002(b)(2)). Thus, while the EFTA is silent on
                                  15
                                       stop-payment fees, the NBA, as implemented by the OCC, expressly allows them, as long as they
                                  16
                                       comply with OCC regulations.
                                  17
                                              Plaintiffs’ cite to the NBA regulations rather than the EFTA makes complete sense then,
                                  18
                                       because the NBA (and its regulations) provide guidance on the reasonableness of fees, including
                                  19
                                       whether the fee is related to the cost incurred for the service. See 12 C.F.R. § 7.4002(b). At
                                  20
                                       bottom then, Plaintiffs’ second theory looks more like a challenge to BOA’s $30 stop-payment fee
                                  21
                                       under the NBA, not under the EFTA. The NBA’s regulations, not the EFTA, are what contemplate
                                  22
                                       that fees might be tied to costs. The EFTA is silent on this front, and nothing in its history
                                  23
                                       indicates that Congress intended to tether fees to the costs of stopping payment. Thus, Plaintiffs’
                                  24
                                       second theory fails as well.
                                  25
                                              BOA argues that because the NBA governs the fees here, the Court does not have
                                  26
                                       jurisdiction in any event to decide the reasonableness of fees, because that role is exclusively in
                                  27
                                       the purview of the OCC. See Mot. at 13–14. While the Court ultimately agrees that Plaintiffs’
                                  28
                                                                                         14
                                   1   theory more squarely sounds in the NBA, the Court does not do so based on the alleged

                                   2   exclusivity of the OCC for two reasons. First, Plaintiffs are correct that they do not bring a claim

                                   3   under NBA or its regulations, such that the OCC’s “exclusive purview” does not apply. As the

                                   4   Ninth Circuit in Deming v. Merrill Lunch & Co. held, the OCC has exclusive purview over “the

                                   5   regulation of a national bank’s adherence to OCC regulations.” 528 F. App’x 775, 778 (9th Cir.

                                   6   2013). Here, Plaintiffs’ do not argue that BOA did not adhere to the OCC regulations.

                                   7          Second, it is not clear that the Ninth Circuit’s holdings with respect to the OCC’s

                                   8   “exclusive purview” precludes a court from reviewing whether a bank has complied with the

                                   9   OCC’s regulations, as BOA argues. In each of BOA’s cited cases except Deming, the Ninth

                                  10   Circuit discussed the exclusive purview of the OCC with respect to preemption, thus excluding the

                                  11   right of states to regulate fees, not the rights of courts to determine if a bank has violated the OCC

                                  12   regulations. See Martinez v. Wells Fargo Home Mortg., Inc., 598 F.3d 549, 556 n.8 (9th Cir.
Northern District of California
 United States District Court




                                  13   2010) (holding state law preempted); Gutierrez, 704 F.3d at 724–25 (same). The Court recognizes

                                  14   that Deming can be read to hold that a plaintiff cannot levy challenges to fees under the

                                  15   regulations even under federal law (as opposed to state law). See 528 F. App’x at 778 (holding

                                  16   Real Estate Settlement Procedure Act claim based on violation of OCC regulations was “fruitless”

                                  17   due to OCC’s exclusive purview). However, Deming, an unpublished memorandum disposition,

                                  18   cites only to a footnote in Martinez in support of this proposition, and the Martinez court was

                                  19   examining the issue in the context of preemption. Moreover, Martinez cited a Supreme Court case

                                  20   concerning states’ rights to conduct activities that were in the exclusive purview of the OCC. See

                                  21   Martinez, 598 F.3d at 556 n.8 (quoting Watters v. Wachovia Bank, N.A., 550 U.S. 1, 13 (2007)

                                  22   (“In particular, real estate lending, when conducted by a national bank, is immune from state

                                  23   visitorial control: The NBA specifically vests exclusive authority to examine and inspect in

                                  24   OCC.”). Thus, it is not entirely clear that the Court is barred from deciding whether a fee violates

                                  25   the OCC regulations. But in any event, as discussed, the Court need not decide if it is without

                                  26   jurisdiction to determine whether BOA has violated the OCC regulations, because Plaintiffs do not

                                  27   bring such a claim.

                                  28          In sum, the Court concludes as a matter of law that § 1693e does not bar stop-payment fees
                                                                                         15
                                   1   that exceed the costs of processing stop-payment orders. Because Plaintiffs have not alleged

                                   2   under this theory that BOA’s $30 fee violated § 1693e, they also have not alleged that Plaintiffs

                                   3   were forced to waive their rights to stop payment under § 1693l of the EFTA.

                                   4          Because this is a question of law that amendment cannot cure, Plaintiffs’ second claim for

                                   5   violation of the EFTA is DISMISSED WITH PREJUDICE. Likewise, claim five for violation of

                                   6   the UCL based on a violation of the EFTA on this theory is DISMISSED WITH PREJUDICE.

                                   7                3. Theory 3: The EFTA Does Not Dictate that Any Fee that Impedes, Hinders,
                                                       or Delays a Consumer’s Right to Stop Payment is Unlawful (Claims 3 and 6)
                                   8
                                              Plaintiffs’ final theory is that the EFTA bars fees that “impede and hinder a consumer’s
                                   9
                                       exercise of his or her right to stop payment.” TAC ¶ 22. In their opposition, Plaintiffs frame this
                                  10
                                       theory somewhat differently, saying “[i]f the EFTA means anything, it means banks cannot
                                  11
                                       impose conditions on the right to cancel [EFTs] that undermine the EFTA’s purpose.” Opp. at 12.
                                  12
Northern District of California




                                       Essentially, Plaintiffs argue that because the EFTA provides the substantive right to stop payment,
 United States District Court




                                  13
                                       “[i]t must, at a minimum, prevent banks from imposing fees on EFT cancellations that impede and
                                  14
                                       hinder the very right the EFTA expressly grants.” Opp. at 12.
                                  15
                                              This theory is simply a repackaging of Plaintiffs’ prior two theories and must be rejected
                                  16
                                       for the same reasons. Again, and most importantly, the “hinders and delays” language finds no
                                  17
                                       basis in the EFTA. Plaintiffs’ whole theory rests on the language of § 1693e, which simply
                                  18
                                       contemplates stopping payment by providing written notice.
                                  19
                                              To the extent Plaintiffs’ theory rests on the idea that any fee (including the $30 one here)
                                  20
                                       hinders or delays a consumer’s right to stop payment, it is the same as theory 1 and is dismissed
                                  21
                                       for the same reasons. Plaintiffs’ arguments in opposition support this interpretation of theory 3
                                  22
                                       because they cite a case holding that any impediment on stopping payment outside the conditions
                                  23
                                       delineated in § 1693e violates the EFTA. See Opp. at 13–14 (citing Simone v. M & M Fitness
                                  24
                                       LLC, No. 16-cv-1229, 2017 WL 1318012, at *4 (D. Ariz. Apr. 10, 2017)). The Court discusses
                                  25
                                       Simone in more detail below but notes here that Plaintiffs’ reliance on this holding implies that
                                  26
                                       they believe any fee (because such fee is not enumerated in § 1693e) impedes or hinders the right
                                  27
                                       to stop payment and thus is not allowed. The Court has rejected this argument above.
                                  28
                                                                                        16
                                   1          To the extent Plaintiffs’ theory rests on the idea that a $30 fee (as opposed to a $1 or $5 or

                                   2   $29 fee) impedes everyone’s right to stop payment under the EFTA as a matter of law, the Court

                                   3   must reject this theory as it did theory 2. The EFTA provides the Court no guidance on how to

                                   4   determine whether a certain fee charged under it is reasonable or unreasonable—i.e., is sufficiently

                                   5   low or is too high. This makes sense, because the Court has concluded that the EFTA does not

                                   6   prohibit or regulate fees, and indeed has nothing to say about them whatsoever. Though Plaintiffs

                                   7   analogize to several areas of Constitutional law in which courts must decide how much of a

                                   8   burden on a right is too much, see Opp. at 11, the same reasoning does not apply to a federal

                                   9   statute that is silent on the issue. In the case of statutes, the Court is bound by what the statute

                                  10   says and what Congress intended it to do. Nothing in the text or legislative history of the EFTA

                                  11   shows that Congress meant the EFTA to prohibit fees that hinder or impede the right to stop

                                  12   payment, and the Court declines to read into the statute a right (to be free from fees) that it did not
Northern District of California
 United States District Court




                                  13   contemplate creating.

                                  14          The opinion in Simone, 2017 WL 1318012, does not change the Court’s view on this issue.

                                  15   In Simone, when the plaintiff joined the defendant’s gym, she set up an EFT for her monthly gym

                                  16   payments and signed an Agreement with the gym that required her to contact the gym before

                                  17   attempting to stop payment of the EFT. Id. at *1. She brought suit claiming the agreement

                                  18   required her to waive her rights under EFTA § 1693l. In denying the gym’s motion for summary

                                  19   judgment, the court agreed with the plaintiff, holding that “[t]he EFTA’s language precludes such

                                  20   hindrance—no matter how slight.” Id. at *3. In so holding, the court held that “the EFTA confers

                                  21   consumers with an absolute right to stop payment under its terms and no agreement can impinge

                                  22   on that entitlement.” Id. Because the EFTA “does not require that a consumer provide notice to a

                                  23   payee before stopping payment,” the agreement ran afoul of the EFTA’s prescriptions. Id.

                                  24          Simone is not persuasive here for several reasons. First, it is not binding authority on this

                                  25   court. Second, it involves a different factual scenario, wherein a third party agreement (as

                                  26   opposed to a bank’s agreement) imposed an imposition on stopping payment, even though the

                                  27   third-party, unlike a bank, has no control over the EFT. Third, in reaching its decision, the court

                                  28   in Simone did not discuss the EFTA’s purposes, the other provisions of the EFTA, the legislative
                                                                                          17
                                   1   history of the EFTA, or any case law in support of its interpretation of § 1693e. Fourth, and

                                   2   perhaps most importantly for the present purposes, the Simone court’s reading of § 1693e (on the

                                   3   facts of that case) does not conflict with this Court’s reading of the statute. There, the agreement

                                   4   contained notification requirements not contemplated by § 1693e. Under this Court’s reading of

                                   5   the statute, at most § 1693e could be read to define, via expressio unius, the universe of conditions

                                   6   for notice with respect to stopping payment. Thus, the Simone court may be correct that additional

                                   7   notice requirements are not allowed under the EFTA. See also Baldukas v. B & R Check Holders,

                                   8   Inc., No. 12-CV-01330-CMA-BNB, 2012 WL 7681733, at *5 (D. Colo. Oct. 1, 2012), report and

                                   9   recommendation adopted sub nom. Baldukas v. B & R Check Holders, 2013 WL 950847 (D. Colo.

                                  10   Mar. 8, 2013). This case, by contrast, deals with stop-payment fees, not stop-payment notice.4

                                  11   For these reasons, Simone is not persuasive.

                                  12            In sum, the Court concludes as a matter of law that § 1693e does not bar stop-payment fees
Northern District of California
 United States District Court




                                  13   that impede, hinder, or delay the right to stop payment. Because Plaintiffs have not alleged under

                                  14   this theory that BOA’s $30 fee violated § 1693e, they also have not alleged that Plaintiffs were

                                  15   forced to waive their rights to stop payment under § 1693l of the EFTA.

                                  16            Because this is a question of law that amendment cannot cure, Plaintiffs’ third claim for

                                  17   violation of the EFTA is DISMISSED WITH PREJUDICE. Likewise, claim six for violation of

                                  18   the UCL based on a violation of the EFTA on this theory is DISMISSED WITH PREJUDICE.

                                  19            C.    Plaintiff Moody’s Individual Claim
                                  20            In its order granting BOA’s motion to dismiss the SAC, the Court held that “Moody

                                  21   alleges facts that could state a claim under the EFTA” for a violation of 15 U.S.C. § 1693h, but

                                  22   that he had failed to bring such a claim. ECF 50 at 6. Moody has remedied this error by bringing

                                  23   an individual claim under that section, and the Court finds such a claim well pled.

                                  24            BOA’s motion is DENIED on this claim.

                                  25   ///

                                  26   ///

                                  27

                                  28   4
                                           See supra note 2 with respect to other alleged hinderances contained in BOA’s agreement.
                                                                                           18
                                   1   IV.   ORDER

                                   2         For the reasons set forth about, BOA’s motions is GRANTED WITHOUT LEAVE TO

                                   3   AMEND IN PART and DENIED IN PART. All of the claims of the TAC are DISMISSED

                                   4   WITH PREJUDICE, except Plaintiff Moody’s individual claim under 15 U.S.C. § 1693h.

                                   5

                                   6         IT IS SO ORDERED.

                                   7

                                   8   Dated: August 13, 2019

                                   9                                              ______________________________________
                                                                                  BETH LABSON FREEMAN
                                  10                                              United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   19
